Name: Commission Implementing Regulation (EU) NoÃ 15/2012 of 10Ã January 2012 amending for the 162nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety
 Date Published: nan

 12.1.2012 EN Official Journal of the European Union L 8/27 COMMISSION IMPLEMENTING REGULATION (EU) No 15/2012 of 10 January 2012 amending for the 162nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 December 2011 the Sanctions Committee of the United Nations Security Council decided to remove six entities from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing request submitted by these entities and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). Furthermore, on 30 December 2011, the Sanctions Committee decided to remove one natural person from the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Legal persons, groups and entities are deleted: (a) Barakaat North America, Inc., 925, Washington Street, Dorchester, Massachussets, USA; 2019, Bank Street, Ottawa, Ontario, Canada. (b) Barakat Computer Consulting (BCC), Mogadishu, Somalia. (c) Barakat Consulting Group (BCG), Mogadishu, Somalia. (d) Barakat Global Telephone Company, Mogadishu, Somalia; Dubai, UAE. (e) Barakat Post Express (BPE), Mogadishu, Somalia. (f) Barakat Refreshment Company, Mogadishu, Somalia; Dubai, UAE. (2) The following entry under the heading Natural persons is deleted: Sajid Mohammed Badat (alias (a) Abu Issa, (b) Saajid Badat, (c) Sajid Badat, (d) Muhammed Badat, (e) Sajid Muhammad Badat, (f) Saajid Mohammad Badet, (g) Muhammed Badet, (h) Sajid Muhammad Badet, (i) Sajid Mahomed Badat). Date of birth: 28.3.1979. Place of birth: Gloucester, United Kingdom. Nationality: British. Passport No: (a) 703114075 (United Kingdom passport), (b) 026725401 (United Kingdom passport, expired on 22.4.2007), (c) 0103211414 (United Kingdom passport). Other information: Released from prison in the United Kingdom in November 2010. Date of designation referred to in Article 2a (4) (b): 15.12.2005.